Name: 2003/768/EC: Council Decision of 20 October 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-10-29

 Avis juridique important|32003D07682003/768/EC: Council Decision of 20 October 2003 appointing an alternate member of the Committee of the Regions Official Journal L 278 , 29/10/2003 P. 0047 - 0047Council Decisionof 20 October 2003appointing an alternate member of the Committee of the Regions(2003/768/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Netherlands Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has fallen vacant following the resignation of Mr L.E. VAN DER SAR, of which the Council was notified on 2 October 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMs R. KRUISINGA, gedeputeerde van de provincie Noord-Holland, is hereby appointed a member of the Committee of the Regions in place of Mr L.E. VAN DER SAR for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 20 October 2003.For the CouncilThe PresidentP. Maroni(1) OJ L 24, 26.1.2002, p. 38.